Citation Nr: 9911306	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  98-16 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia and post traumatic stress disorder 
(PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran, who had active service from April 1973 
to August 1973, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review. 


FINDING OF FACT

The veteran currently suffers from a psychiatric disorder, to 
include schizophrenia and PTSD, which is related to his 
period of service. 


CONCLUSION OF LAW

A psychiatric disorder, to include schizophrenia and PTSD, 
was incurred during active service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim. The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed. Accordingly, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A veteran who 
served during a period of war or during peacetime service 
after December 31, 1946, is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  See 38 U.S.C.A. §§ 1112.  Clear and unmistakable 
evidence that the disability existed prior to service will 
rebut this presumption.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  Additionally, a preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Clear and 
unmistakable evidence (evidence which is obvious or manifest) 
is required to rebut this presumption of aggravation.  See 
id.  Specifically, the United States Court of Appeals for 
Veterans Claims (Court) has held that intermittent or 
temporary flare-ups of a pre-existing injury or disease 
during service do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). 

With respect to the evidence of record, the veteran's service 
medical records include an pre-induction examination dated 
August 1972 which shows the veteran did not have any 
psychiatric abnormalities.  This examination also includes 
subsequent notations dated October 1972 and April 1973 
indicating the veteran did not present any disqualifying 
defects or diseases upon physical inspection. 

In addition, the service medical records include a July 1973 
examination report noting the veteran suffered from paranoid 
schizophrenia, as well as documents from a medical board 
proceeding dated July 1973 noting the veteran had a diagnosis 
of chronic and moderate paranoid schizophrenia which existed 
prior to his entrance into the service and which was not 
aggravated by his service.  The records from the medical 
board proceeding also show that the veteran reported he was 
seen by a psychiatrist on three or four occasions during 
1972, that he was hospitalized for psychosis-related 
symptomatology during his service, and that he was treated 
with increasing doses of phenothiazines for this 
symptomatology showing minimal improvement.  Finally, the 
record includes copies of treatment records from the U.S. 
Reynolds Army Hospital dated August 1973 which show the 
veteran was in seclusion at least from August 3, 1973 to 
August 6, 1973, as well as that on August 4, 1973 he was 
found on the floor of his hospital room in a distorted 
position and was showing no improvement to the treatment he 
was receiving.

With respect to the post-service medical evidence, the record 
includes a July 1997 VA examination report; records from the 
Family Counseling Center of Missouri, Inc., dated from 
November 1994 to August 1997; records from the Osage Beach 
Allergy Clinic dated March 1997; and records from the Heart 
of Missouri Mental Health Services dated June 1997 showing 
the veteran has been examined and treated over time for 
various psychiatric disorders including, but not limited to, 
panic disorder, generalized anxiety disorder, dysthymia, and 
PTSD delayed onset.  Additionally, the July 1997 VA 
examination report includes notations revealing the veteran 
reported that, during his service, he was hospitalized for 
about a month for schizophrenia, was placed in a seclusion 
room, and was forcefully treated with high doses of Haldol 
and Prolixin.  Furthermore, the March 1997 records from the 
Osage Beach Allergy Clinic and the June 1997 records from the 
Heart of Missouri Mental Health Services show the veteran 
suffers from the after effects of the traumatic experiences 
he endured while in the military.  

The record also includes records from the VA Medical Center 
in Columbia, Missouri, dated June 1997 noting the veteran 
suffers from chronic PTSD due to the actions of the military 
authorities when he was in service.  As well, a December 1997 
report from Options Unlimited describes the veteran was 
hospitalized for psychiatric symptomatology during his 
service and indicates the veteran suffers from PTSD caused by 
his military experience.

A May 1998 letter from Debabrata Saha, M.D., notes that Dr. 
Saha treated the veteran at Options Unlimited, and that he 
suffers from PTSD directly related to his military 
experience.  And, a June 1997 report from the Psychiatric 
Associates indicates the veteran suffers from extreme and 
obvious paranoid delusions with distinct and recurrent 
periods of depression which meet the criteria for PTSD; the 
veteran was diagnosed with chronic and severe schizophrenia, 
paranoid type, and major depression. 

The record also includes various statements by the veteran 
and his representative, including VA forms 21-4138 (Statement 
in Support of Claim) dated February 1997 and September 1997, 
indicating the veteran suffers from schizophrenia and PTSD 
related to his service.  Specifically, the veteran indicates 
he did not suffer from a psychiatric disorder prior to his 
entrance into the service, and that this fact is shown by his 
entrance examination revealing he did not have any 
psychiatric abnormalities.  Additionally, the veteran 
indicates his current diagnosis of PTSD is related to the 
abuse he received at the hands of military personnel while 
being treated at the U.S. Reynolds Army Hospital, treatment 
which included several days of solitary confinement, being 
left unattended and unaccounted for, and being forcefully 
medicated via injection with high doses of neuroleptic drugs.  
Finally, the record includes a February 1998 statement from 
Christine N. Speers noting the veteran had a normal childhood 
and that he did not appear to have any psychiatric 
abnormalities until he came back from the service, as well as 
a February 1998 statement from Mary M. Lanier noting she knew 
the veteran during the short period he attended college prior 
to his service and that he appeared to be normal at that 
time. 

After a review of the evidence of record, the Board finds 
that the veteran has submitted competent medical evidence 
that he suffers from a psychiatric disorder, to include 
schizophrenia and PTSD, which was incurred during his period 
of service.  Specifically, the Board finds that, as the 
record is devoid of clear and unmistakable evidence that the 
veteran was diagnosed with a psychiatric disorder prior to 
his entrance into the service, the presumption of sound 
condition is for application in this case.  See 38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).  Furthermore, 
the Board finds the service records show the veteran was 
hospitalized at the U.S. Reynolds Army Hospital for 
psychosis-related symptomatology and was diagnosed with 
schizophrenia, as well as that he was treated with increasing 
doses of phenothiazines.  Moreover, copies of treatment 
records from the U.S. Reynolds Army Hospital dated August 
1973 show the veteran was in seclusion at least from August 
3, 1973 to August 6, 1973, as well as that on August 4, 1973 
he was found on the floor of his hospital room in a distorted 
position and was showing no improvement to the treatment he 
was receiving.  More importantly, the Board finds the record 
contains medical evidence showing the veteran has been 
diagnosed with schizophrenia, as well as with PTSD related to 
the traumatic experiences he endured while hospitalized 
during his active service.  Thus, as the veteran has shown he 
is entitled to service connection for a psychiatric disorder, 
to include schizophrenia and PTSD, service connection is 
granted.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for a psychiatric disorder, to include 
schizophrenia and PTSD, is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

